Citation Nr: 0639088	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
PTSD and an eye disability.  A notice of disagreement was 
received in January 2004, a statement of the case was issued 
in April 2004, and a substantive appeal was received in June 
2004.  


FINDING OF FACT

On August 29, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he intended to withdraw his appeal seeking 
entitlement to service connection for PTSD and an eye 
disability; there is no question of fact or law remaining 
before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met; the Board has no further jurisdiction 
in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA applies 
in the instant case.  However, given the veteran's expression 
of intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on August 29, 
2006, the veteran withdrew his appeal seeking entitlement to 
service connection for PTSD and an eye disability.  Hence, 
there is no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter. 


ORDER

The appeal seeking entitlement to service connection for PTSD 
and an eye disability is dismissed. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


